DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, first, the term “mesh-like” in the claim is indefinite since it is interpreted as “mesh, or the like”.  This is exemplary claim language (see MPEP 2173.05(d), the cited language is similar to example (E)).  
Second, the last recited claim element is that “the upper mold is covered on the first fabric and the second fabric via mesh-like resin supply media.”  It is unclear and indefinite how or when the mesh-like material was placed on the first and second fabrics since there is no step of covering the first and second fabric via the supply media.  Method claims are defined by their steps, and the first occurrence of the supply media is in the last clause of the claim.
Other claims are rejected by dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Inston (US 20100086765) in view of Ikuo (JP2005262818).  
As to claims 1, 3, and 4, Inston teaches a method for producing a composite material (Fig. 2).  Inston teaches: 
disposing a first fabric (lower half of preform 1a, see [0052]) on a lower mold (2);
disposing a second fabric (upper half of preform 1a, see [0052]) on the first fabric;
covering the first fabric and second fabric with a mesh-like resin supply media (3b; 3);
covering an upper mold on the first fabric and second fabric ([0015], rigid mould tools);
infiltrating the thermosetting resin ([0039]) into the first fabric and second fabric ([0033]) from surfaces (using mesh-like resin supply media 3b, 3). 
Inston is silent to forming a groove portion on the surface of the first fabric by hot compaction with a pressing member having a concave/convex shape when shaping the first fabric.
Ikuo teaches a resin transfer molding process and providing periodic irregularities in the reinforcing fiber base material ([0012]).  Ikuo further teaches that a solid resin material which may be thermoplastic ([0032]) is applied and melted ([0046]) and embossed with a concavo-convex pattern ([0047]; [0011]) which would inherently or obviously require hot compaction and be applied across the entire surface including the overlap between the first fabric and second fabric (first fabric - lower half of preform 1a, see [0052]; second fabric - upper half of preform 1a, see [0052]).  In at least one embodiment, Ikuo teaches that the preform is obtained by pressing a laminate in a polyamide bag ([0052]).  Instant claims 3 and 4 are also met by the combination because the grooves of Ikuo would level during the heating and pressing of Inston (see claims 3, 8, and 14) and Ikuo provides a thermoplastic resin.
It would have been prima facie obvious to incorporate and form the Ikuo irregularities on the surface of the Inston layers as an obvious improvement that would improve flow across the layers of composite material.
Alternatively, it would have been prima facie obvious to incorporate and form the Ikuo irregularities between the layers of Inston fabric in order to provide a recess to hold the resin distribution layer of Inston.  One would have been motivated to provide a recess in the Inston fabric layers to hold the resin distribution layer in order to prevent non-uniformity in the layers of the composite that would result from locating the resin distribution layer between the layers. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inston (US 20100086765) in view of Ikuo (JP2005262818), and further in view of Murai (US 20140353876).  Inston and Ikuo teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 9, Inston teaches a first fabric which is a skin, but is silent to a second fabric which is a protruding stringer.
Murai teaches that it is known to provide a lower mold (40), place a skin (4) on the lower mold, place a stringer (1) on the skin (4), place a mold (2A, 2B, 3) over the stringer, and inject resin into the molding space (S).
It would have been prima facie obvious to configure the Inston’s upper half of the preform as a stringer as an obvious improvement to provide rigidity and stiffness to the resulting structure.

Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive. 
The arguments on pages 4-5 point to the amended claim, especially that claim 1 recites that the groove portion is provided in a range where the first fabric and second fabric are joined to each other.  Applicant further argues that Inston, Ikuo, and Asada do not disclose that the resin is diffused in the joint portion differently from the portion to which the second fabric is not joined.  On page 5, Applicant discusses Ikuo’s teaching for bond a resin material to a reinforced fiber substrate to produce a concavo-convex pattern on the surface.
The Examiner notes that the claim does not require the groove portion that permits resin infiltration to be present only in one portion of the first fabric or that the resin diffused in the joint to diffuse differently that other parts of the second fabric.  The Examiner takes the view that Ikuo’s process would obviously be applied to the entire surface of the first fabric.  Grooves applied to the entire surface would also include a groove pattern in the interface between the first fabric and second fabric (and everywhere else), and the claims do not preclude applying Ikuo’s groove pattern everywhere on Inston’s first fabric.  It is unclear to the Examiner what distinction Applicant believe exists with Ikuo.  Even in light of Applicant’s translation of a portion of Ikuo, the Examiner does not see how this produces a distinction over Ikuo’s process.  To be clear, Ikuo is only being relied on for the formation of a pattern equivalent to the claimed “groove portion”.  Inston (the base reference) already taught infiltrating thermosetting resin into the article.  In the combination where Inston teaches infiltrating and Ikuo’s process is performed on Inston’s lower half of the preform 1a (see [0052]), all claim features would be me.  Inston wants to improve resin flow and teaches one solution (distribution media above and between layers), and the Examiner believes Ikuo’s shaping is consistent with this goal in Inston.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742